Citation Nr: 1123836	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1980.  The Veteran died in November 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for dependency and indemnity compensation (DIC) benefits as the surviving spouse of the Veteran.  

The Board notes that in December 2008, the appellant requested a hearing before the Board at the local RO.  The appellant was scheduled for the requested hearing on April 21, 2011, but she failed to report for the hearing.  In a May 2011 personal statement, the appellant reported that she was unable to attend the scheduled hearing and "will not su[b]mit another hearing [request] before the Board at this time.  Yet [she] is still processing [her] claim . . . for benefits . . ."  Thus, the Board finds that no request to reschedule has been made and finds there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran married the appellant in April 1960.

3.  The Veteran and the appellant divorced on May [redacted], 1980.

4.  The Veteran married C.M.W. on May [redacted], 1980.





CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d) (2010).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim.').  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, this decision results in a denial of recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits and any failure to provide notice as to the effective date and rating is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the law is dispositive in this case, the appellant is thus not entitled to VCAA-related assistance and notification.  Absent any evidence from the appellant indicating otherwise, there is no need to further attempt to confirm the evidence already obtained by VA.

II.  Decision

In a February 2007 Application for Dependency and Indemnity Compensation (DIC) benefits, via a VA Form 21-534, the appellant reports that she was married to the Veteran for 20 years and requests such benefits since the Veteran's present wife, C.M.W., has also died.

The governing law provides that DIC benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West Supp. 2010).

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West Supp. 2010); 38 C.F.R. § 3.1(j) (2010).

A 'surviving spouse' is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West Supp. 2010); 38 C.F.R. § 3.50 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board concludes that a preponderance of the evidence is against a finding of recognizing the appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 

In an April 1980 petition for divorce, the appellant reported that she and the Veteran married in April 1960 and requested a divorce from the Veteran on the basis of living continuously separate and apart from the Veteran since November 1973 and at no time having resumed the marital relationship.  On May [redacted], 1980, the appellant was granted a divorce from the Veteran based on the ground of one year's continuous separation of the parties.  

The Veteran then married C.M.W. on May [redacted], 1980, evidenced by their marriage certificate.  Upon the Veteran's death in November 1993, his death certificate lists C.M.W. as the surviving spouse.  In November 1993, C.M.W. identified herself as the Veteran's surviving spouse and filed an Application for DIC benefits.  In a March 1994 rating decision, C.M.W. was granted service connection for the cause of the Veteran's death, basic eligibility to dependents' education assistance, and entitlement to accrued benefits based on the Veteran's pending claims at the time of his death.  

Most recently, as noted above, the appellant also filed an application for DIC benefits in February 2007.  She asserted that she is entitled to such benefits because she was previously married to the Veteran for 20 years and C.M.W. has died.  In the subsequent August 2007 notice of disagreement (NOD), July 2008 substantive appeal, via a VA Form 9, and May 2011 personal statement, the appellant acknowledges that at the time of the Veteran's death, she and the Veteran were divorced and the Veteran was married to C.M.W.   

The Board acknowledges the arguments advanced by the appellant; however, there is competent and probative evidence of record that shows the Veteran was married to C.M.W., and not the appellant, at the time of his death in November 1993.  Since there is no evidence of record to show the appellant was married to the Veteran at the time of his death, she is not considered as the Veteran's surviving spouse and the claim on appeal must be denied.  See 38 C.F.R. § 3.50.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


